         Case 1:19-cr-00449-LO Document 196 Filed 04/16/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND




UNITED STATES OF AMERICA
                                                      j
                        V.                            1       Case No. 19-CR-449


KENNETH W.RAVENELL,et al.,

                         Defendants.


                                     TEMPORARY SEALING ORDER


        For the reasons set forth in Defendant Ravenell and Defendant Gordon's Motion to Seal, it is

hereby ORDERED this^s^ day of April, 2021, that Mr. Ravenell and Mr. Gordon's Reply in
support to their Motion to Submit Unrcdacted Filings & Exhibits Under Seal is hereby SEALED

until further order of this Court.




                                                      The HonoraN^Uam O'Grady
                                                      United States Dwrict Court Judge
